351 S.E.2d 736 (1986)
318 N.C. 704
R. Douglas LEMMERMAN, Guardian Ad Litem For Jonathan Shane Tucker, a Minor, and Sulvia A. Tucker
v.
A.T. WILLIAMS OIL COMPANY.
No. 224A86.
Supreme Court of North Carolina.
December 29, 1986.
*737 Molitoris & Connolly, Winston-Salem, for plaintiffs.
Nichols, Caffrey, Hill, Evans & Murrelle, Greensboro, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 29th day of December 1986."